Citation Nr: 0018952	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1948 to December 
1950.

This appeal arises from a decision by the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO). 


REMAND

In a November 1997 decision, the Board denied the veteran's 
claim for entitlement to a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an October 29, 1999 
Order, pursuant to a Joint Motion for Remand, the Court 
vacated the Board's decision and remanded the matter to the 
Board for additional action.  The basis of the Joint Motion 
was that the RO should have obtained the Social Security 
Administration decision that granted benefits to the veteran 
prior to adjudicating his individual unemployability claim.  

The Court had earlier stated that "While perhaps not binding, 
a determination by the SSA that an individual is entitled to 
benefits under its statutes and regulations because he is 
"unemployable" is evidence which must be considered by the 
Board in a manner consistent with the presentation of any 
evidence offered by a veteran to support his or her 
contention that the disabilities suffered rendered the 
veteran unfit for employment" Webster v. Derwinski, 1 Vet. 
App. 155 (1991).

VA consequently has a duty to assist the appellant in 
developing the facts pertinent to his well-grounded ... claim, 
including obtaining all relevant SSA records regarding his 
disability and employability. See 38 U.S.C. § 5107(a); Voerth 
v. West, 13 Vet.App. 117, 121 (1999). 

For the above reasons, the case is REMANDED for the 
following:

1.  The RO should contact the Social 
Security Administration and request 
copies of any decision and all records, 
including medical records not already on 
file, regarding their determination of 
the veteran's employability for Social 
Security disability purposes.  Any 
records received should be associated 
with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the claims file, including the above requested 
evidence, should be returned to this Board for appellate 
review, if in order.  No action is required by the veteran 
until he receives further notice.

The purpose of this remand is to procure clarifying data and 
to afford all due process.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




